Per Curiam.

Respondent is charged with professional misconduct in twice converting clients’ funds for his personal use. The record establishes ample support for the Referee’s findings that respondent not only converted several thousand dollars belonging to his clients but also gave false testimony in an attempt to mask his misconduct. The Referee also found, justifiably, that respondent knowingly issued a large number of bad checks. Respondent should be disbarred.
Peck, P. J., Botein, Rabin, Cox and Valente, JJ., concur.
Respondent disbarred.